13-4617
         Kadria v. Lynch
                                                                                       BIA
                                                                               A078 280 103
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of May, two thousand fifteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       LAHIM KADRIA,
14                Petitioner,
15
16                         v.                                   13-4617
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.1
21       _____________________________________
22
23
24
25
26
27


                      1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is automatically
             substituted for former Attorney General Eric H. Holder, Jr.
 1   FOR PETITIONER:           Michael P. DiRaimondo, Melville, New
 2                             York.
 3
 4
 5   FOR RESPONDENT:           Stuart F. Delery, Assistant Attorney
 6                             General; Jennifer Williams, Senior
 7                             Litigation Counsel; Lindsay W.
 8                             Zimliki, Trial Attorney, Office of
 9                             Immigration Litigation, United
10                             States Department of Justice,
11                             Washington, D.C.

12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

15   review is DENIED.

16       Lahim Kadria, a native and citizen of Albania, seeks

17   review of a November 15, 2013, decision of the BIA denying

18   his motion to reopen.     In re Lahim Kadria, No. A078 280 103

19   (B.I.A. Nov. 15, 2013).     We assume the parties’ familiarity

20   with the underlying facts and procedural history of this

21   case.   We review the BIA’s denial of a motion to reopen

22   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

23   (2d Cir. 2006) (per curiam).

24       It is undisputed that Kadria’s motion was untimely and

25   number barred because it was filed approximately ten years

26   after the agency’s final order of removal, and it is

27   Kadria’s third motion to reopen.     See 8 U.S.C.


                                     2
1    § 1229a(c)(7)(C)(i) (providing one motion to reopen may be

2    filed within 90 days of final administrative decision).

3    These time and number limits do not apply if an alien

4    establishes “changed country conditions arising in the

5    country of nationality . . . , if such evidence is material

6    and was not available and would not have been discovered or

7    presented at the previous proceeding.”       8 U.S.C.

8    § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

9        We find no abuse of discretion in the BIA’s denial of

10   reopening.    Kadria argues that the election of a socialist

11   Prime Minister in 2013 constitutes a material change in

12   conditions in Albania, violence stemming from the election

13   places him in danger, and he would be targeted by socialists

14   if he returns to Albania because he supports the Democratic

15   Party.

16       Kadria challenges the BIA’s determination that his

17   motion to reopen was “not supported with affidavits.”          We

18   “presume that [the BIA] has taken into account all of the

19   evidence . . . unless the record compellingly suggests

20   otherwise.”    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
21   315, 337 n.17 (2d Cir. 2006).       Although the BIA did not

22   specifically identify Kadria’s own declaration, it states


                                     3
1    only that Kadria fears he would be targeted by the Socialist

2    Party, and that a socialist was elected Prime Minister in

3    2013.    These facts were contained in Kadria’s motion and an

4    expert report by Dr. Bernd Fischer, and the election result

5    was mentioned in several articles.    Therefore, although the

6    BIA did not expressly reference Kadria’s declaration, its

7    substance was considered.    Jin Yi Liao v. Holder, 558 F.3d
8    152, 156 n.3 (2d Cir. 2009) (“The agency is not required to

9    ‘expressly parse or refute on the record each individual

10   argument or piece of evidence offered by the petitioner.’”

11   (citation omitted)).

12          Kadria also generally argues that the BIA’s denial of

13   his motion to reopen was an abuse of discretion.    It was

14   not.    The BIA reasonably relied on the 2012 State Department

15   report, which made no mention of political violence in

16   Albania.    “[A] report from the State Department is ‘usually

17   the best available source of information’ on country

18   conditions.”    Xiao Ji Chen, 471 F.3d at 341 (citation

19   omitted).    The remaining evidence stated that the Socialist

20   Party won the 2013 election for Prime Minister, and

21   described a single “shootout” during which a Socialist

22   Movement for Integration party activist was killed and a


                                    4
1    Democratic Party candidate was injured.   A single shooting

2    does not constitute a material change in conditions.   8

3    U.S.C. § 1229a(c)(7)(C)(ii); Matter of S-Y-G-, 24 I&N Dec.

4    247, 253 (BIA 2007) (comparing conditions at time of merits

5    hearing and those when motion to reopen was filed).

6        Kadria also points to the expert report by Dr. Bernd

7    Fischer as establishing a material change in conditions.

8    This report posits that Kadria had “suffered threats and

9    harm in the past.”   However, the BIA reasonably refused to

10   revisit Kadria’s claim of past persecution because it had

11   already been rejected on credibility grounds and there was

12   no basis to disturb the original decision.   Paul v.

13   Gonzales, 444 F.3d 148, 155 n.5 (2d Cir. 2006); Kaur v. BIA,

14   413 F.3d 232, 234 (2d Cir. 2005) (per curiam).

15        As to future persecution, the bulk of the Fischer

16   report describes general conditions in Albania, gives a

17   brief history of Albanian politics, and discusses recent

18   Albanian elections without drawing any connection to Kadria.

19   When the report does mention Kadria, it is in conclusory

20   terms.   These statements are insufficient to establish a

21   change in conditions that would have a material effect on

22   Kadria’s asylum claim.   Jian Hui Shao v. Mukasey, 546 F.3d
23   138, 168-69 (2d Cir. 2008) (discussing how changed
                                  5
1    conditions must relate to the alien’s claim of persecution).

2    In addition, rather than identify a change in country

3    conditions, the report describes “continuing political

4    instability” resulting from Albania’s “communist past.”

5    See Matter of S-Y-G-, 24 I&N Dec. at 253.

6        Kadria’s due process argument also fails.    He does not

7    have a due process right in the proceedings.    Yuen Jin v.

8    Mukasey, 538 F.3d 143, 156-57 (2d Cir. 2008).   And, as

9    described above, the BIA considered the evidence before it,

10   and its decision reflects consideration of the facts and

11   arguments raised in support of reopening.   Thus, Kadria has

12   not shown prejudice, as required to state a due process

13   claim.    Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d

14   Cir. 2007) (“[p]arties claiming denial of due process in

15   immigration cases must, in order to prevail, allege some

16   cognizable prejudice fairly attributable to the challenged

17   process”).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.   Any pending request for

23   oral argument in this petition is DENIED in accordance with
                                   6
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   7